Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 4, 2020

                                       No. 04-20-00147-CV

                                     Clyde E. KEBODEAUX,
                                            Appellant

                                                 v.

                                     Patricia KEBODEAUX,
                                              Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-00629
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
        Appellant’s unopposed second motion to extend time to file his brief is granted. We order the
appellant’s brief is due September 11, 2020.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court